Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
St Petersburg December 20th 1814

I was much disappointed at the receipt of your last letter having flatter’d myself that you would have had some letters from our friends both in Boston and Washington
The Conservateur of to day announces that you have at last  recieved the answer to your last Note and that it is of so favorable a nature that peace will be the consequence of the truth of this I can form no opinion but the report I think comes from Mr de Bourdeaux the Dutch Minister who recieved the information from Holland he states that upon the reciept of this note you and the English Ministers had been closeted 4 hours and that you had parted so amicably everything was expected to terminate most favourably—though you were likely to be detain’d for want fore of instructions &c—
While I was writing Mr. Lewis came in with the account of the action fought at fort Boyer on the Mobile. it appears to me to have been a very splended thing—and—will add a little to the rancour of our enemies—
I have likewise seen the letters which have been published upon the Negociations and admired the gentleness and Moderation with which the English Government open’d their proposals and certainly they left space for great advantages in case of opportunity—I hope however that it is not true that you are still to wait for instructions I cannot concieve that our Government should send five Men to Negociate without having empower’d them to act in any case and at discretion certainly it seems singular that after a year of deliberation upon the particular points of discussion it is still said nothing satisfactory can be done without farther instructions—I wish your colle collegues would venture a little more than they do and follow your example. to be sure with the Presidency in view people must be cautious, but sometimes a bold stride does more than the greatest precaution, and when situations are so desperation dangerous, we must often have recourse to desperate remedies. I am much rejoiced at the circumstance of your instructions, as I know how heavily such a weight of responsibility hangs on you; but you know I am very apt to think a little daring a very good thing, provided only it is well timed—I cannot concieve why five of our most able men should have been selected for the arrangement of this business  like our good friend John Bull we are to send home for our legion to us it is an enormous waste of time, opportunity, and Money—
You will observe that I am a little out of humour at the idea of your absence being prolong’d nothing but Peace can make up to me for the disagreeables I have gone through ever since you went away and I shall know no happiness untill you return Poor Charles has just undergone the horrid operation of tooth drawing he had four extracted this morning he is however very well. it has pour’d with rain all the morning and the River is all but open to frozen Market and meat will at Christmas be 50 C. a lb most sincerely yours

L C. Adams